Citation Nr: 1511754	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-03 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied entitlement to service connection for left ear hearing loss.

In May 2013, the Veteran asked to postpone and reschedule a requested hearing to be held at the RO before a Veterans Law Judge (Travel Board hearing).  In November 2014, he withdrew his request for a Travel Board hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A June 2012 rating decision granted service connection for right ear hearing loss and tinnitus on the basis of a May 2012 VA examination and medical opinion, which linked the current right ear hearing loss disability (and tinnitus) to service based on a 15 decibel shift in right ear hearing acuity in the 3000 and 4000 Hertz ranges between enlistment and separation examination.  The Veteran contends that service connection is also warranted for his current left ear hearing loss disability based on his noise exposure during military service.  

In October 2012, the Veteran submitted a favorable medical opinion and audiogram from a private otolaryngologist regarding his current left ear hearing loss disability.  A November 2012 statement of the case (SOC) did not list or discuss the new evidence.  In his December 2012 substantive appeal, the Veteran pointed out to the RO that the private medical opinion had not been considered.  In March 2013 correspondence to the Veteran, the RO acknowledged receiving the private evaluation in October 2012 and "proceeded to consider this evidence for [the] open appeal (left ear hearing loss)."  The RO also asked the Veteran to clarify whether he was claiming any other condition.  The Board has reviewed the evidence of record and finds that the Veteran has not waived AOJ consideration of the October 2012 medical evidence and that the March 2013 RO statement that the new evidence was considered is insufficient.  The AOJ must review the evidence received in October 2012 and later and readjudicate the claim. 

Also, during a November 2014 telephone contact with the RO, the Veteran indicated that he had been seen recently by an audiologist at the Detroit VA Medical Center (VAMC) and requested that a copy of the report be added to the claims file.  The AOJ should obtain all treatment records from the Detroit VAMC since establishing care.

Before readjudicating the claim, the AOJ should return the claims file to the May 2012 VA audiologist, if available, to provide a supplemental medical opinion based on a review of the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Detroit VAMC since establishing care.  

2.  After the outstanding treatment records have been obtained, provide the claims file and a complete copy of this Remand to a VA otolaryngologist, if available otherwise to another medical provider, to obtain a supplemental medical opinion.  If an examination is deemed necessary to provide the requested opinion, then one should be scheduled.  

Following a review of the claims file, including the October 2012 opinion by the private otolaryngologist and VA treatment records added to the file, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that left ear hearing loss is related to the Veteran's military noise exposure as an air defense system training specialist.

In rendering an opinion, the Board points out that the August 1963 enlistment examination includes findings from two audiometric tests, which each appear to correspond to two undated audiograms included in the service treatment records.  The findings from the original Box #71 on the enlistment examination reflect hearing acuity worse in the left ear than right; however, the additional Box #71 added to the examination report reflects hearing acuity worse in the right ear than left.  The examiner should discuss both sets of data in comparison to the findings on separation examination.  

A complete rationale for all opinions expressed must be provided.  

3.  After completion of the above, the AOJ should adjudicate the issue of entitlement to service connection for left ear hearing loss, considering the October 2012 private medical opinion and evidence received thereafter.  If the benefit sought on appeal remains denied, the AOJ must furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




